DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a camera configured to capture a liquid crystal display device module mounted in a curved display device” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kao et al. (US 20150269895) in view of Wang (US 20160334565).

As to claim 1, Kao discloses a device for designing a light guide plate pattern, the device comprising: 
a camera (Fig. 1(100): image capturing device) configured to capture a liquid crystal display device module (Fig. 1A(110): display panel) mounted in a display device (Fig. 1A(104), [0022]: display panel 110 comprises liquid crystal layers); 
a mura position detector configured to detect a position of mura based on image information and luminance information captured by the camera ([0027]: display compensating system 10 precisely determines the unacceptable mura); 
a mura shape detector configured to detect a shape of the mura based on the image information and the luminance information captured by the camera ([0027]: display compensating system 10 precisely determines the unacceptable mura); 
a dot pattern density adjuster configured to adjust a density of dot patterns of a light guide plate based on a shape for removing the mura corresponding to the shape of the mura generated in the liquid crystal display device module ([0026]: analyzes the brightness corresponding to the pixels in the captured image and eliminating the non-uniform pixel bright dots); and 
an overall dot pattern generator configured to, when a dot pattern density is adjusted to a predesignated shape at a position at which the mura generated in the liquid crystal display device module is removable during manufacture of the display device, generate an overall dot pattern of a light guide plate to which the adjusted dot pattern density is applied ([0026] – [0027], [0038]: display compensating system 10 further compensates the lightening brightness of the backlight elements to eliminate the mura with slight degree of severeness without affecting the overall display brightness of the display panel 110). 
Kao does not expressly disclose adjusting dot density of a light guide plate in a curved display device. 
Wang teaches adjusting dot density of a light guide plate in a curved display device ([0049], [0054] – [0055]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kao’s light guide plate pattern by incorporating Wang’s idea of adjusting dot density of a light guide plate in a curved display device in order to improve luminance uniformity in the curved display. 
As to claim 2, Kao (as modified by Wang) teach the device of claim 1, wherein the camera includes a sensor for image capturing and a sensor for luminance detection (Kao: Fig. 1(100): image capturing device). 
As to claim 3, Kao (as modified by Wang) teach the device of claim 1, further comprising a mura position compensator configured to compensate for a difference between a position of the mura in the captured image and an actual position of the mura generated in the liquid crystal display device module (Kao: [0026] – [0027], [0038]). 
As to claim 4, Kao (as modified by Wang) teach the device of claim 3, wherein the mura position compensator virtually generates a quadrangular image only formed of straight lines without any curve on four sides by reflecting curvature information of the curved display device to the captured image and reflects a compensation value applied for generating the virtual quadrangular image to a position value of the mura detected from the image to calculate a compensated mura position in the virtual quadrangular image (Kao: Fig. 1B, [0026] – [0027], [0038]). 
As to claim 5, Kao (as modified by Wang) teach the device of claim 1, wherein the mura shape detector approximates boundaries of dot areas which irregularly appear in the vicinity of a boundary of the mura by applying a spline smoothing technique to the detected shape of the mura to specify an overall shape of the mura (Kao: [0026] – [0027], [0038]). 
As to claim 6, Kao (as modified by Wang) teach the device of claim 1, further comprising a mura shape compensator configured to compensate for a difference between the shape of the mura in the captured image and an actual shape of mura generated in the liquid crystal display device module (Kao: [0026] – [0027], [0038]). 
As to claim 7, Kao (as modified by Wang) teach the device of claim 6, wherein the mura shape compensator virtually generates a quadrangular image only formed of straight lines without any curve on four sides by reflecting curvature information of the curved display device to the captured image and reflects a compensation value applied for generating the virtual quadrangular image to a shape of mura detected from the image to calculate a compensated mura shape in the virtual quadrangular image (Kao: [0026] – [0027], [0038]). 
As to claim 8, Kao (as modified by Wang) teach the device of claim 1, wherein the dot pattern density adjuster further increases the dot pattern density than an average surrounding density based on a shape that follows the shape of the mura, or further increases the dot pattern density than the average surrounding density using a polygonal, circular, or elliptical shape which covers the entire shape of the mura (Kao: [0026] – [0027], [0038], Wang: [0049], [0054] – [0055]). 
As to claim 9, Kao (as modified by Wang) teach the device of claim 8, wherein the dot pattern density adjuster adjusts the dot pattern density by referring to a graph of luminance or light quantity according to a preset density or a lookup table (Wang: [0049], [0054] – [0055]). 
As to claim 10, it is the operation performed by the apparatus of claim 1. Please see claim 1 for detail analysis. 

As to claim 11, it is the operation performed by the apparatus of claims 3 and 6. Please see claims 3 and 6 for detail analysis.
As to claims 12-15, it is the operation performed by the apparatus of claims 4-8. Please see claims 4-8 for detail analysis. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628